CAMPBELL, District Judge.
This is a motion to permit the plaintiff and his attorneys upon the examination of the defendant, by its officers Marshall E. Tulloch and Theodore Wm. Brigham, at the United States Court House, Brooklyn, New York, to inspect and to copy each of the .following books, papers and records:
1. All balance sheets and profit and loss statements of said defendant for the years 1936 to 1941, inclusive.
2. All books of account of said defendant from August 1, 1936, to April 24, 1941, inclusive, including all ledgers and journals of said defendant covering said period.
3. All shipbuilding and repair contracts entered into by the defendant from August 1, 1936, to April 24, 1941, inclusive, and any other contracts during said period from which defendant did derive or would derive income or profits.
4. All correspondence of said defendant from August 1, 1936, to April 24, 1941, relating to the services or compensation of plaintiff, or to any agreement between plaintiff and defendant, or in any way referring to plaintiff, or in any way relating to any contracts described in Item 3 hereof, or to the financial condition of defendant.
The motion is granted to the extent that the examination and taking of copies of the books, records and papers, as to which that is permitted, shall take place in the office of the defendant, in this district, not at this Courthouse, as the defendant is at present engaged in carrying out war contracts, and should not be unnecessarily interfered with in its work, by bringing such books and papers to Brooklyn.
Request 1. Is granted.
Request 2. Is denied.
Request 3. Is denied in the form requested, but granted to the extent that defendant is required to allow an inspection of the method of execution of each of said contracts, as that goes to the question of the customary way of executing contracts by the defendant, and the authority of the officers named to bind the defendant.
As to any contracts made with the Government for war work, which is required to be held in secrecy, the method of their execution shall be described by the defendant, by its said officers, designating the contracts by date, but not referring to the things contracted for.
Request 4. Is granted except as to so much thereof which reads as follows: “or in any way relating to any contracts *339described in Item 3 hereof, or to the financial condition of the defendant”, as to which it is denied.